Title: From George Washington to Nathanael Greene, 16 October 1780
From: Washington, George
To: Greene, Nathanael


                  
                     Dear Sir
                     Head Quarters Prekaness 16th Octobr
                     1780
                  
                  I am fav’d with yours of yesterday, accompanied by a letter from
                     His Excellency Governor Clinton, who gives me an account of the incursion upon
                     the Frontiers. I am happy that you detached Gansevoorts Regiment
                     immediately—You will be pleased to order either Weisenfelds or Willets, as you
                     may judge proper, to follow, and to take orders from the Governor or the
                     commanding Officer. This is all the force I think we ought to detach from the
                     posts untill the views of the enemy are more fully ascertained. They put off
                     the long expected embarkation strangely. They had not sailed the 13th and it
                     was then said the expedition was delayed for some purpose. The numbers under
                     orders, by Estimate, are about two thousand or something upwards If the Militia
                     should not have been discharged when this reaches you, you will be pleased to
                     detain about five hundred to make up for the detachment you have lately sent up
                     the River. 
                  I have received yours of the 13th as I have done that inclosing
                     the Estimate, for which I am much obliged.
                  You will be pleased to carry into execution what you proposed
                     respecting the posts at Stoney and Verplanks points. I am with the greatest
                     Regard Dear Sir Your most obt Servt
                  
                     Go: Washington
                  
                  
                     Be pleased to forward Govr Clintons letter immediately.
                  
                  
               